Citation Nr: 1227371	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  04-31 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for bilateral foot numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from July 1973 to December 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for a Board hearing at the RO in March 2006.  In a March 2006 statement, the Veteran withdrew his hearing request.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

This case was most recently before the Board in April 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that the Veteran submitted a substantive appeal in August 2011 for the issues of entitlement to service connection for a low back disability with right leg radiculopathy, a foot disability (claimed as jungle rot), sleep apnea, a heart disability, hypertension, and frost bite of both feet, and diabetes mellitus.  The RO found that this substantive appeal was not timely.  The Veteran has not appealed the timeliness determination and the originating agency has not certified the foregoing issues to the Board.  The Board will limit its consideration accordingly.





FINDINGS OF FACT

1.  Bilateral hip arthritis is etiologically related to the Veteran's August 1980 motor vehicle accident (MVA) during active service.  

2.  A disability manifested by foot numbness was not present in active service and is not etiologically related to active service.  


CONCLUSION OF LAW

1.  Bilateral hip arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  Bilateral foot numbness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed letters in June 2003 and February 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In April 2008, the Veteran was sent a letter providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  


The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Moreover, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate his claim for service connection for bilateral hip disability.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim for service connection for bilateral foot numbness.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Service connection is granted for disability resulting from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Bilateral Hip Disability

The Veteran has reported that when he was in an August 1980 MVA while in active service, he injured his hips.  He has reported that he has experienced hip pain since that time.  

A review of the STRs is negative for treatment for or a diagnosis of a hip disability while the Veteran was in active service.  However, it is well established in the record that the Veteran was involved in a rather serious MVA while in active service.  The Board notes that the Veteran is in receipt of compensation benefits for several other disabilities that have been found to be related to the in-service MVA.

The Board notes that the Veteran is competent to report when he first experienced bilateral hip pain and that it has continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.  

A review of the post-service medical evidence of record shows that the Veteran has received extensive treatment from private providers for various disabilities.  A review of the treatment notes of record shows that the Veteran has routinely complained of bilateral hip pain and that he has been diagnosed with bilateral hip arthritis.  

In August 2011, the Veteran was afforded a VA examination.  At that time, the Veteran again reported that he injured his hips in a MVA during active service and that he has experienced bilateral hip problems since that time.  X-rays taken of the Veteran's hips revealed degenerative arthritic changes.  Based on the history provided by the Veteran and the examination results, the VA examiner diagnosed bilateral hip arthritis.

The examiner was asked to provide an opinion regarding the etiology of the Veteran's bilateral hip disability.  The examiner reported that she could not provide an opinion without resorting to speculation as there was insufficient information regarding the initial injuries sustained by the Veteran at the time of his 1980 MVA.  However, she reported that the mechanism of the injury was sufficient enough to have caused initial cardiopulmonary arrest, hemorrhage, and a skull fracture and so, it was conceivable under these circumstances that the Veteran would have had accompanying musculoskeletal trauma of the extremities.  She further reported that although the Veteran was noted to have no sequelae from the accident upon Reserve enlistment examination in January 1986, blunt trauma to the hips or pelvis could cause future development of degenerative joint disease (DJD) in the hips.

In sum, the Veteran has reported that he injured his hips in the August 1980 in-service MVA and that he has continued to experience bilateral hip pain since that time.  The Board has found the Veteran credible in this regard.  The August 2011 VA examiner reported that it would be conceivable, under the circumstances, to assume that the Veteran sustained musculoskeletal trauma at the time of his in-service MVA and that blunt trauma to the hips or pelvis could cause future development of DJD in the hips.  Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and so, the benefit of the doubt must be resolved in favor of the Veteran.  

Accordingly, the Board finds that entitlement to service connection for a bilateral hip disability is warranted.        

Service Connection for Bilateral Foot Numbness

The Veteran has reported that he has bilateral foot numbness that is related to his active service.  

STRs are negative for treatment for or a diagnosis of any disability resulting in bilateral foot numbness while the Veteran was in active service. 

A review of the post-service medical evidence shows that the Veteran receives extensive treatment for various disabilities by private providers.  A review of those treatment records shows that he occasionally reports experiencing edema in his feet.  There is no indication from the record that this has been related to his active service.  

In August 2011, the Veteran was afforded a VA examination.  At that time, the VA examiner diagnosed diabetic neuropathy of the feet.  There is no indication from the examination report that the examiner found the Veteran's diabetic neuropathy to be in any way related to his active service.  Additionally, as noted above, the Veteran has been denied entitlement to service connection for diabetes mellitus.  

At his August 2011 VA examination, the Veteran reported experiencing frost bite and jungle rot in both his feet since his active service.  However, as noted above, the issues of entitlement to service connection for jungle rot and frost bite in the feet have been adjudicated as separate issues and are not currently before the Board.  Therefore, those disabilities will not be considered in conjunction with this claim.  

In sum, the medical evidence establishes that the numbness in the Veteran's feet is a symptom of his non service-connected diabetes mellitus.  It is not due to a disease or injury incurred in or aggravated by active service.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a bilateral hip disability is granted.

Entitlement to service connection for bilateral foot numbness is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


